Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
 	A request for continued examination under 37 CFR 1.114, including the fee set
forth in 37 CFR 1.17(e), was filed on 12/21/2021 in this application after final rejection.
Since this application is eligible for continued examination under 37 CFR 1.114, and the
fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office
action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on
06/28/2022 has been entered.
This office action is responsive to the amendment filed on 06/28/2022. As directed by the amendment: claims 1, and 5 are amended, claims 4 is canceled.  Thus, claims 1-3 and 5-7 are presently under consideration in this application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s IDS Masayuki et al (JP 09-099380) in views of Applicant’s IDS Toshiyuki (JP 2004-337931) and Hidaka (WO 2004/073912).
 	For claim 1, Masayuki teaches Resistance-welding equipment comprising an equipment main body (abstract) (fig.1) including: 
 	a pair  of upper and lower welding electrodes (the upper and lower electrodes as shown in fig.1) provided so as to be movable up and down and configured to weld a workpiece (8 as shown in fig.1) interposed therebetween with a current applied thereto (abstract) (par.7, lines 1-5 on machine translation); 
 	a pressing unit (cylinders 3 and 4 as pressure unit as shown in fig.1) configured to press the workpiece (8 as shown in fig.1) via the upper and lower welding electrodes during the welding (the upper and lower electrodes as shown in fig.1) (abstract); and 
 	an intermediate electrode set (13a and 13b as shown in fig.1) disposed between the upper and lower welding electrodes (the upper and lower electrodes as shown in fig.1) and provided at least one of the upper and lower welding electrode sides (par.11, lines 1-7 on machine translation),
 	  wherein the intermediate electrode set (13a and 13b as shown in fig.1) includes a plurality of intermediate units (pluralities of upper electrodes 1a-1h and pluralities lower electrodes 2a-2h as shown in fig.1 and 4), each intermediate unit having an intermediate electrode set jig and an intermediate electrode attachable to and detachable from the intermediate electrode set jig (the units that carry pluralities of upper electrodes 1a-1h and pluralities lower electrodes 2a-2h as shown 4) (par.8 on machine translation), and is configured as a rotary type in which the plurality of intermediate units are provided so as to be rotatable in a circumferential direction such that the plurality of intermediate units sequentially stop at a welding position that is aligned with the upper and lower welding electrodes in an up-down direction (par.10, lines 1-10 on machine translation), and 
 	the intermediate electrode set is configured to resistance-weld the workpiece, while pressing the workpiece by the pressing unit, via the intermediate electrode of the intermediate unit at the welding position (par.13 on machine translation), the welding electrode (the upper and lower electrodes as shown in fig.1) has an electrode portion configured to surface-contact a power supply surface (the upper portion of element 1 where the contact as shown in fig.4) of the intermediate electrode (the upper portion of element 1 as shown in fig.4) such that electric power (5 as shown in fig.1 and 4) is supplied from the welding electrode to the intermediate electrode (pluralities of upper electrodes 1a-1h and pluralities lower electrodes 2a-2h as shown in fig.1 and 4).
Masayuki fails to teach dimensions of a diameter D of the power supply surface of each intermediate electrode and a height H of each intermediate electrode satisfy D/H≥1/1.2 and the intermediate electrode set jig that holds the intermediate electrodes is formed with a holding hole and the intermediate electrode has a portion to be held that is inserted into the holding hole, the holding hole and the portion to be held are formed in the same tapered shapes.

Toshiyuki teaches, similar electrodes, dimensions of a diameter D of the power supply surface (9a as shown in fig.5) of each intermediate electrode and a height H of each intermediate electrode (2 as shown in fig.5) (par.36 and 39 on machine translation) (fig.6) but silent of D/H≥1/1.2.

    PNG
    media_image1.png
    183
    304
    media_image1.png
    Greyscale

Therefore, it would have been obvious lo one having ordinary skill the art at the time of the invention to modify the Masayuki with dimensions as taught by Toshiyuki for purpose of making possible to shorten the time required for the work to exchange an upper electrode, to prolong the cycle for the exchange, to reduce the manufacturing cost of the upper electrode, and to prevent the degradation in welding quality (Toshiyuki, abstract, lines 1-6). In this case, the prior art, Toshiyuki, teaches certain dimensions of D and H, but does not teaches D/H≥1/1.2. However the courts said it is not  inventive to discover the optimum or workable range. Therefore, It would have been obvious to one of ordinary skill in the art at the time the invention to modify Masayuki, as modified by Toshiyuki, to have dimensions to be D/H≥1/1.2 since it has been held that making in one piece an article which has formerly been formed in multiple pieces involves only routine skill in the art such that One would have been motivated to have this type of dimension in order to prolong the cycle of exchange the electrode and reduce the manufacturing cost.
Hidaka teaches, similar electrodes, the intermediate electrode set jig (17 as shown in fig.2) that holds the intermediate electrodes (13b as shown in fig.1 and 2) is formed with a holding hole (20 as shown in fig.2) and the intermediate electrode (13b as shown in fig.1 and 2) has a portion to be held that is inserted into the holding hole (20 as shown in fig.2), the holding hole (20 as shown in fig.2) and the portion to be held are formed in the same tapered shapes (fig.4) (abstract). 
Therefore, it would have been obvious lo one having ordinary skill the art at the time of the invention to modify the Masayuki with the holding hole and the portion to be held are formed in the same tapered shapes as taught by Hidaka for purpose of performing a variety of resistance welding by easily applying to an existing resistance welder and allowing the electrodes thereof to be effectively cooled (Hidaka, abstract, lines 1-6). 	For claim 2, Masayuki further teaches wherein the intermediate electrode set includes a plurality of pairs of upper and lower intermediate units, and is configured to resistance-weld, via the upper and lower intermediate electrodes at the welding position being supplied with electric power through the upper and lower welding electrodes, a workpiece interposed between the upper and lower intermediate electrodes  (par.12, lines 1-15 on machine translation).  	For claim 3, Masayuki further teaches wherein in a state where the intermediate electrode of the intermediate unit is stopped at the welding position, one workpiece is subjected to resistance welding or two or more workpieces are continuously subjected to resistance welding (par.11, lines 1-6 and par.13, lines 1-15 on machine translation).  	For claim 5, Masayuki fails to teach that the portion to be held of the intermediate electrode is inserted into the holding hole of the intermediate electrode set jig such that  centering adjustment of the intermediate electrode with respect to the intermediate electrode set jig is performed. 
Hidaka further teaches the portion to be held of the intermediate electrode (13b as shown in fig.1 and 2) is inserted into the holding hole (20 as shown in fig.2 and 4) of the intermediate electrode set jig (17 as shown in fig.1-2 and 4) such that  centering adjustment of the intermediate electrode (13b as shown in fig.1 and 2) with respect to the intermediate electrode set jig (17 as shown in fig.1-2 and 4) is performed (fig.4) (abstract). 
Therefore, it would have been obvious lo one having ordinary skill the art at the time of the invention to modify the Masayuki with the holding hole and the portion to be held are formed in as taught by Hidaka for purpose of performing a variety of resistance welding by easily applying to an existing resistance welder and allowing the electrodes thereof to be effectively cooled (Hidaka, abstract, lines 1-6).

For claim 6, Masayuki fails to teach cooling device configured to forcedly cool each intermediate electrode at least a welding standby position that is not the welding position.
Toshiyuki teaches a cooling device (cooling path 5 from water supply as shown in fig.1) configured to forcedly cool each intermediate electrode (1 as shown in fig.1) at least a welding standby position that is not the welding position (par.23, lines 1-5 and par.27, lines 1-6 on machine translation) (abstract, lines 1-5).
Therefore, it would have been obvious lo one having ordinary skill the art at the time of the invention to modify the Masayuki with a cooling device as taught by Toshiyuki for purpose of making possible to shorten the time required for the work to exchange an upper electrode, to prolong the cycle for the exchange, to reduce the manufacturing cost of the upper electrode, and to prevent the degradation in welding quality (Toshiyuki, abstract).	
For claim 7, Masayuki further teaches wherein electrode portions of the intermediate electrodes are provided so as to be attachable and detachable (par.12, lines 13-20 on machine translation).

Response to Amendments/Arguments
Applicant’s arguments with respect to claim(s) 1-3 and 5-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 	The applicant’s arguments regarding new limitation (“the intermediate electrode set jig that holds the intermediate electrodes is formed with a holding hole and the intermediate electrode has a portion to be held that is inserted into the holding hole, the holding hole and the portion to be held are formed in the same tapered shapes” in claims 1 and 5, has been considered but is moot, because the examiner applied new art, Hidaka (WO 2004/073912), that covers newly claimed limitation. 
Applicant argues that Toshiyuki does not teach dimensions of a diameter D of the power supply surface of each intermediate electrode and a height H of each intermediate electrode satisfy D/H≥1/1.2. however, examiner respectfully disagrees with applicant because Toshiyuki teaches, as shown in figure 5, the whole structure intermediate electrode that includes the dimensions of electrode, however, Toshiyuki measured the height of intermediate electrode from different location compared to the applicant’s measurement height, but that is based on measurement or design choice as one ordinary skill in the art would choose as the examiner demonstrated as shown in figure above. Since such a modification would involve only a mere change in size of a component. Scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art, One would have been motivated to scale the measurement of Toshiyuki to be the same as the applicant in order to determine welding electrode structure that provides operation efficiency is raised and stabilization of the weld quality is attained. (See MPEP 2144.04 IV).  

 	Regarding dependent claims arguments, said arguments are moot because the applied references are not considered to have alleged differences, and therefore are considered to properly show that for which they were cited.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYUB A MAYE whose telephone number is (571)270-5037. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HELENA KOSANOVIC can be reached on 571-272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AYUB A MAYE/Examiner, Art Unit 3761     

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761